Citation Nr: 1801729	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  15-25 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a right ankle sprain.

2.  Entitlement to a rating in excess of 10 percent for residuals of an injury to the tibialis anterior muscle of muscle group 12 of the right leg.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from December 1948 to September 1952 and from June 1957 to June 1961.  He was awarded the Korean Service Medal and Air Force Longevity Service Award, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a November 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before a Decision Review Officer in September 2015, and a hearing before the undersigned Veterans Law Judge (VLJ) in October 2017.  Transcripts of both proceedings have been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that additional relevant evidence was received by VA after the issuance of the October 2015 Supplemental Statement of the Case but prior to certification of the appeal to the Board.  This evidence includes VA examination reports from February 2017 and August 2017 pertaining to the Veteran's increased rating claims and VA medical records dating from March 2016 to October 2017.  Absent waiver of consideration by the Veteran or his representative , the AOJ is required to have considered this evidence and submit a Supplemental Statement of the Case to the Veteran pursuant to 38 C.F.R. § 19.31(b) (2017).  The Veteran's representative declined to waive AOJ consideration of that evidence at the October 2017 Hearing.  Therefore, remand of the case is necessary for the AOJ to issue a Supplemental Statement of the Case.  

Given that the Veteran may have received VA treatment for his claimed disabilities in the interim, outstanding VA records should be associated with the claims file prior to readjudicating the Veteran's claims.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claimed disabilities.  

2.  Consider the evidence associated with the claims file since the October 2015 Supplemental Statement of the Case.  Then furnish the Veteran and his representative a Supplemental Statement of the Case and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

